        Case 1:15-cv-11848-DPW Document 177 Filed 01/28/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


Universitas Education, LLC

                        Plaintiff,
                                                                  Civil Action.
                                                                  No. 15-11848-DPW
                        v.

Jack E. Robinson, III
                        Defendants.




                                      NOTICE OF DEFAULT


WOODLOCK, D.J.

Upon application of the Plaintiff’s Request for Entry of Default [ECF #17], for failure of the
Defendant to plead or otherwise defend as provided by Rule 55(a) of the Federal Rules of Civil
Procedure, notice is hereby given that the Defendants, Jack E. Robinson, III, are hereby
defaulted this date.


                                                   BY THE COURT,


                                                   /s/ Christina McDonagh
                                                           Deputy Clerk

Dated: January 28, 2021
